DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 10 September 2021, Claim(s) 1-3, 6, 8-13 and 15-17 are amended and Claim(s) 15-16 are withdrawn.  The currently pending claims are Claims 1-17.  
	Based on applicants’ remarks and amendments (e.g. the antioxidant and the coating thickness), the 112 are partially withdrawn and the 102 rejections are withdrawn.  However, they are not found persuasive regarding the obviousness rejections and new grounds of rejection are provided necessitated by the instant amendment.  
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 8, the phrase “such as” on page 5 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites a limitation by the trademark name “Irganox 1010” and “Irganox 1024 MD” – which can bring ambiguity since it is unclear whether the components are present as a definite limitations or are exemplary entries for component iii). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-14 and 17 are rejected under 35 U.S.C. 102a as being unpatentable over Brown.
	Claims 1-6, 8, 10, 13 and 14: Brown discloses a cable comprising an insulation coating comprising a polyethylene vinyl acetate copolymer (EVA) and the claimed HALS (abs, ¶35, 39, 63-65 and Table 1-6 with accompanying text and claim 1). Further, it is noted that Tables 1-6b disclose the claimed loading amounts for each components, the claimed MP – e.g. Elvax 265 has a MP of 75 0C and the cross-linking feature (¶59, 61). Brown does not require a sulphur antioxidant thus meeting the claimed exclusion limitation.  The Brown reference discloses the claimed invention but does not explicitly disclose the claimed thickness range. It is noted that the claimed thickness is construed as a result-effective variable, i.e., a variable which achieves a recognized result. Here, Brown is motivated to optimize of the coating based on the diameter ratio and provides an example with a coating close to 0.1 mm - which is similar to applicant’s thin wall thickness (¶73-75, 82 and 99). Given that the Brown reference discloses a similar insulation composition to be applied to a similar wire/cable product via a similar coating process, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly 
	Claim 7: Regarding the claimed property, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.
	Claims 9, 11 and 12: Brown discloses the hindered phenol components and the flame retardant agent (¶48, 55, 65 and tables 1-6).
	Claim 17: Brown discloses the process of applying the insulation coating onto a wire/cable via heating zone (¶73).
Claim(s) 1-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata (WO2015178151A1 – the English US equivalent US20170051208A1 is referenced from hereon).
	Claims 1-6, 8, 10, 13, 14 and 17: Iwata discloses a cable comprising an insulation coating comprising a polyethylene vinyl acetate copolymer (EVA) and the claimed HALS (abs, ¶33-45, 76-85, Table 1-5 with accompanying text and claim 1). Further, it is noted that Tables 1-5 disclose the claimed loading amounts for each components and the EVA component DF940 has a MP of 77 0C, A1150 has MP of 99 0C and EVA 460 has MP of 88 0C. It is noted that heating leads to the cross-linking and that Iwata does not require a sulphur antioxidant. The Iwata reference discloses the claimed invention but does not explicitly disclose the claimed thickness range. It is noted that the claimed thickness is construed as a result-effective variable, i.e., a variable which achieves a recognized result. Given that the Iwata reference discloses a similar insulation composition to be applied to a similar wire/cable product via a similar coating process, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges based on the desired sheathing thickness, insulation and wires, since it has been held that where the general conditions of a 
	Claim 7: Regarding the claimed property, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.
	Claims 9, 11 and 12: Iwata discloses the hindered phenol components and the flame retardant agent (¶53, 59, 69-75 and tables 1-5).
Response to Arguments
Applicant’s arguments, see pg 13-16, filed 10 September 2021, with respect to Lin have been fully considered and are persuasive.  The rejection based on Lin has been withdrawn. 
Applicant's arguments filed 10 September 2021 regarding the Brown and Iwata references have been fully considered but they are not persuasive.
Applicant argues that it would not have been obvious to arrive at the claimed insulation since the Brown or Iwata reference cite a multitude of components (e.g. propylene vs. ethylene based copolymer) and provide a different motivation from applicant’s motivation of improved heat ageing of thin wall cables (pg 10-15).
The examiner respectfully disagrees and notes that both Brown and Iwata discloses specific examples with the polyethylene copolymers and the HALS component. Further, Brown discloses the thin wall thickness feature. Regarding the difference in motivation, the examiner notes that a different rationale is a proper basis in an obviousness rejection: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” MPEP 2144.  Additionally, regarding the wall thickness as related to the heat ageing properties, the examiner .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764